NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DIEP X. HOANG,
Plaintiff-Appellant,
V.
ABBOTT LABORATORIES, INC., KATHERINE
GREEN, KENNETH A. WILSON, MAURIZO
ACQUASALIENTE, STEPHEN MONTGOMERY,
ZHENKUN MA, LY TAM PHAN, SUOMING ZHANG,
STEVAN W. DJURIC, YAT SUN OR, and SANJAY
CHEMBURKAR,
Defendcmts-Appellees.
2010-1061
Appeal from the United States District Court for the
Northern District of I1]in0is in case n0. 08-CV-0189, Judge
Matthew F. Kennelly.
Befo1'e MAYER, LOURIE, and BRYSON, C'ircu,it Judges.
PER CUR1AM.
0 R D E R
The court treats Diep X. Hoang's motion to recall the
mandate as a motion for reconsideration of the court’s

HOANG V. ABBOTT LABS 2
1\/lay 3, 2010 order dismissing her appeal for failure to E1e
a brief.
Upon consideration thereof,
IT IS ORDERED THAT:
The motion is denied.
FoR THE COURT
SEP 1 6  /s/ Jan Horba1§,;
Date J an Horba1y
Clerk
cc: Diep X. Hoang US C0UR1Ef)ll5ED
- - APPEA
James F. 1-Iurst, Esq. ms FenEnAL olRciJsn'U
820 SEP 1162010
1ANHoaBALv
owns